DETAILED ACTION
Allowable Subject Matter
Claims 1-14 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the limitations directed towards the plurality of ribs each respectively disposed therein in a tightly-spaced configuration that is within 3mm in thickness variance of one another, and with a threaded internal wall defined thereon; and a locking fastener operably configured to threadedly selectively engage with the threaded internal walls of both the inner sleeve member and the outer sleeve member to prevent longitudinal movement of the outer sleeve member with respect to the inner sleeve member and operably configured to selectively disengage with threaded internal wall of the cylindrical inner sleeve member to selectively and longitudinally remove the outer sleeve member with respect to the inner sleeve member.  These limitations when viewed in combination with the remaining limitations of claim 1 are seen to render a proper finding of prima facie obviousness too tenuous over the cited prior art of record.

Regarding claim 8, the limitations directed towards the plurality of ribs sized and shaped to be received within the plurality of rib recesses in a tightly-spaced configuration that is within 3mm in thickness variance of one another, and with a threaded internal wall having a locking fastener operably configured to be threadedly engaged to prevent longitudinal movement of the outer sleeve member with respect to .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711